Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Information Disclosure Statement submitted by Applicant on May 4th, 2022 has been received and fully considered.

The amendment submitted by Applicant on April 27th, 2022 has been received and entered.

Claims 3 and 11 are canceled.
New claims 21-22 are added.

Authorization for this examiner’s amendment was given in an interview with Mr. RONALD M. POMERENKE on June 2nd, 2022.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 1 has been amended as follow:
--1.	(Currently Amended) An apparatus, comprising:
storage, wherein the storage comprises data latches and data state information storage; and
a control circuit connected to the storage, the control circuit configured to connect to a memory die comprising first non-volatile memory cells connected to a first word line in a block and second non-volatile memory cells connected to a second word line in the block adjacent to the first word line, the control circuit configured to:
sense the first memory cells;
store first sense information from sensing the first memory cells into the data latches; 
store, into the data state information storage, data state information for each of the first memory cells based on the first sense information from sensing the first memory cells in the data latches, the storing occurs prior to sensing the second memory cells in a set of reads of word lines in the block; 
sense the second memory cells; 
store second sense information from sensing the second memory cells into the data latches thereby overwriting the first sense information; and
determine conditions of the second non-volatile memory cells based on the stored data state information, including use the stored data state information for the first memory cells to determine the conditions of the second non-volatile memory cells after overwriting the first sense information.--

Claim 8 has been amended as follows:
--8.	(Currently Amended) The apparatus of claim 1, wherein the control circuit is configured to:
store, into the data state information storage, the data state information for each of the first memory cells prior to a failure to decode a codeword stored in the second memory cells; and
determine the conditions of the second non-volatile memory cells based on the stored data state information in response to the failure to decode the codeword stored in the second memory cells.--
Claim 10 has been amended as follows:
--10.	(Currently Amended) A method comprising:
sensing first non-volatile memory cells connected to a first word line, the first non-volatile memory cells and the first word line reside on a memory die that is affixed to a control die, the sensing controlled by a control circuit on the control die;
storing first sense information for each respective first memory cell into data latches on the control die based on sensing the first memory cells;
storing data state information in data state information storage on the control die for each respective first memory cell based on the first sense information in the data latches prior to sensing second non-volatile memory cells connected to a second word line adjacent to the first word line in a sequential read of the first and second word lines, the data state information for each respective first memory cell specifies a set of one of more data states in which the respective first memory cell resides;
compensating for interference of the first memory cells on the second memory cells based on the stored data state information after over-writing the first sense information in the data latches with second sense information of the second memory cells; and
determining data states of the second memory cells as a result of the compensation.--

Claim 21 has been amended as follows:
--21.	(Currently Amended)	A non-volatile storage system, comprising:
storage, wherein the storage comprises data latches and data state information storage; and
a control circuit connected to the storage, the control circuit configured to connect to a memory die comprising first non-volatile memory cells connected to a first word line in a block and second non-volatile memory cells connected to a second word line in the block adjacent to the first word line, the control circuit configured to:
sense the first memory cells; 
store, into the data state information storage, data state information for each of the first memory cells based on sensing the first memory cells, the storing occurs prior to sensing the second memory cells in a set of reads of word lines in the block and prior to a failure to decode a codeword stored in the second memory cells; and
determine conditions of the second non-volatile memory cells based on the stored data state information in response to the failure to decode the codeword stored in the second memory cells.--

Claim 22 has been amended as follows:
--22.	(Currently Amended)	A non-volatile storage system, comprising:
	a memory die comprising non-volatile memory cells, a plurality of word lines connected to the memory cells, and bit lines associated with the memory cells; and
	a control die bonded to the memory die by way of bond pads, wherein the control die comprises storage and a control circuit in communication with the storage and with the memory die, wherein the storage comprises data latches and data state information storage, wherein the control circuit is configured to:
sense first memory cells connected to a first word line in a block on the memory die; 
store, into the data state information storage, data state information for each of the first memory cells based on sensing the first memory cells, the storing occurs prior to sensing second memory cells connected to a second word line in the block in a set of reads of word lines in the block;
sense the second memory cells connected to the second word line; 
transfer sense information from sensing the second memory cells from the memory die to the storage;
determine initial state information for the second memory cells from the sense information in the data state information storage; and
use the stored data state information for the first memory cells to perform equalization of the initial state information for the second memory cells, wherein the equalization compensates for interference of the first memory cells on the second memory cells; and
determine data states of the second memory cells based on the equalization.--


Claims 1-2, 4-10 and 12-22 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is MUI et al. (U.S. Patent Application Publication No. 2008/0158949).  MUI et al. discloses a non-volatile memory device comprises a controller coupled to a control circuitry, a memory array, read/write circuits.  MUI et al. fail to show or suggest the limitations of the control circuit configured to store, into the data state information storage, data state information for each of the first memory cells based on the first sense information from sensing the first memory cells in the data latches, the storing occurs prior to sensing the second memory cells in a set of reads of word lines in the block; store second sense information from sensing the second memory cells into the data latches thereby overwriting the first sense information; and determine conditions of the second non-volatile memory cells based on the stored data state information, including use the stored data state information for the first memory cells to determine the conditions of the second non-volatile memory cells after overwriting the first sense information (claims 1-2, 3-9); or storing data state information in data state information storage on the control die for each respective first memory cell based on the first sense information in the data latches prior to sensing second non-volatile memory cells connected to a second word line adjacent to the first word line in a sequential read of the first and second word lines, the data state information for each respective first memory cell specifies a set of one of more data states in which the respective first memory cell resides;
compensating for interference of the first memory cells on the second memory cells based on the stored data state information after over-writing the first sense information in the data latches with second sense information of the second memory cells (claims 10, 12-14); or a control die bonded to the memory die by way of bond pads, wherein the control die comprises data state storage means for storing data state information for each of the first memory cells prior to a failure to decode a codeword stored in second memory cells connected to a second word line adjacent to the first word line, the data state information based on the sensing and specifying a range of one of more data states in which the respective first memory cell resides (claims 15-20, 21); or the control circuit is configured to store, into the data state information storage, data state information for each of the first memory cells based on sensing the first memory cells, the storing occurs prior to sensing second memory cells connected to a second word line in the block in a set of reads of word lines in the block; determine initial state information for the second memory cells from the sense information in the data state information storage; and
use the stored data state information for the first memory cells to perform equalization of the initial state information for the second memory cells, wherein the equalization compensates for interference of the first memory cells on the second memory cells (claim 22).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30 Am to 04:00 Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

 /TAN T. NGUYEN/Primary Examiner, Art Unit 2827